EXHIBIT 10.26
 
EXECUTION COPY
 

 
FIRST AMENDMENT
 
Dated as of November 4, 2009
 
to
 
TRANSFER AND ADMINISTRATION AGREEMENT
 
Dated as of November 13, 2008
 


 
This FIRST AMENDMENT (this “Amendment”) dated as of November 4, 2009 is entered
into among ASHLAND INC., a Kentucky corporation (“Ashland”), CVG CAPITAL II LLC,
a Delaware limited liability company (“SPV”), the Investors, Letter of Credit
Issuers, Managing Agents and Administrators party hereto, and BANK OF AMERICA,
N.A., as Agent for the Investors.
 
RECITALS
 
WHEREAS, the parties hereto have entered into a certain Transfer and
Administration Agreement dated as of November 13, 2008 (as amended, supplemented
or otherwise modified from time to time, the “TAA”);
 
WHEREAS, the parties hereto wish to make certain changes to the TAA as herein
provided;
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and the TAA, the parties hereto agree as follows:
 
SECTION 1. Definitions.  All capitalized terms not otherwise defined herein are
used as defined in the TAA.
 
SECTION 2. Changes to TAA.  Effective as of the date the conditions specified in
Section 3 hereof are satisfied, the TAA is hereby amended as follows:
 
2.1. The following new definition is hereby added to Section 1.1 of the TAA in
its appropriate alphabetical placement:
 
“Valvoline Credit” means a credit applied to all or a portion of a Receivable
owed by a distributor for products related to Ashland’s Valvoline business unit
after the original sale of such products to such distributor and such
distributor has delivered such products (or a portion of such products) to a
third-party Obligor on an Originator’s behalf and such delivery has resulted in
the creation of a new Receivable from such third-party Obligor; provided that
the third-party Obligor must be an Obligor with all Receivables owing to the
Originators financed solely by this Receivables Facility.”
 
2.2. The definition of “Commitment Termination Date” in Section 1.1 is hereby
amended by replacing the date “November 12, 2009” with the date “November 3,
2010” in such definition.
 
2.3. The definition of “Consolidated EBITDA” in Section 1.1 of the TAA is hereby
amended by:
 
(i)  replacing clause (viii) thereof in its entirety as follows:  “(viii)
restructuring and integration charges not to exceed $80,000,000 in the aggregate
during the three fiscal year period ending September 30, 2011 (and such amounts
may be included pursuant to this clause (b) in the calculation of Consolidated
EBITDA for any Measurement Period after September 30, 2011 that includes one or
more quarters prior to September 30, 2011 in which such charges were
incurred),”; and
 
(ii)  adding the following immediately prior to the comma in clause (ix)
thereof: “and non-cash equity compensation expense”.
 
2.4. Section 2.17(g) is hereby amended by adding the following clause (iii)
thereto:
 
“(iii)           In the event the aggregate Cash Collateral amounts on deposit
exceed the Letter of Credit Liability, such excess amount shall be deposited
into the Collection Account and distributed pursuant to Section 2.12.”
 
2.5. Clause (c) of the definition of “Termination Date” in Section 1.1 of the
TAA is hereby amended and restated in its entirety as follows:
 
“(c) the Commitment Termination Date”
 
2.6. The definition of “Alternate Rate” in Section 2.4(b) of the TAA is hereby
amended by replacing the number “1.75” with the number “2.0” in the introductory
paragraph of such definition.
 
2.7. Clause (j) of Section 8.1 of the TAA is hereby amended by replacing the
number “9.00” with the number “12.00” in such definition.
 
2.8. The definition of “Dilution” in Schedule II of the TAA is hereby amended
and restated in its entirety as follows:
 
““Dilution” means, on any date, an amount equal to the sum, without duplication,
of the aggregate reduction effected on such day in the Unpaid Balances of the
Receivables attributable to any non-cash items including credits, rebates,
billing errors, sales or similar taxes, cash discounts, volume discounts,
allowances, disputes (it being understood that a Receivable is “subject to
dispute” only if and to the extent that, in the reasonable good faith judgment
of the applicable Originator (which shall be exercised in the ordinary course of
business) such Obligor’s obligation in respect of such Receivable is reduced on
account of any performance failure on the part of such Originator), set-offs,
counterclaims, chargebacks, returned or repossessed goods, sales and marketing
discounts, warranties, any unapplied credit memos and other adjustments that are
made in respect of Obligors; provided that writeoffs or credits related to (i)
an Obligor’s bad credit or (ii) a Valvoline Credit shall not constitute Dilution
(provided that if a Valvoline Credit is applied in accordance with the
definition thereof and the aggregate of the new Receivable generated in
connection with the issuance of such Valvoline Credit owing from the third-party
Obligor and the remaining balance of the Receivable from the applicable
distributor (after giving effect to the credit and any delivery allowance) is
less than the balance of the original Receivable from the distributor, such
excess shall constitute Dilution); provided further that writeoffs or credits
related to pricing adjustments shall not constitute Dilution so long as (a) such
pricing adjustments are treated as sale reversals, (b) the pricing adjustment is
processed the same calendar week during which the related Receivable was
generated and (c) the Servicer must deliver a Servicer Report in any calendar
week in which a pricing adjustment is processed.”
 
2.9. The definition of “Dilution Horizon Ratio” in Schedule II of the TAA is
hereby amended by amending and restating clause (ii) as follows:  “(ii) the
Aggregate Unpaid Balance of Eligible Receivables as of such Month End Date.”
 
2.10. The definition of “Minimum Percentage” in Schedule II of the TAA is hereby
amended by replacing the word “four” with the word “five” in clause (a) of such
definition.
 
2.11. The definition of “Stress Factor” in Schedule II of the TAA is hereby
amended by replacing the number “2.0” with the number “2.25” in such definition.
 
2.12. Exhibit F-1 of the TAA is hereby amended per Exhibit A of this Amendment.
 
SECTION 3. Conditions Precedent.  Section 2 hereof shall become effective on the
date on which the Agent shall have received a counterpart (or counterparts) of
this Amendment, executed and delivered by each of the parties hereto, or other
evidence satisfactory to the Agent of the execution and delivery of this
Amendment by such parties.
 
SECTION 4. Miscellaneous.
 
4.1. Representations and Warranties.  The SPV hereby represents and warrants
that (i) this Amendment constitutes a legal, valid and binding obligation of the
SPV, enforceable against it in accordance with its terms and (ii) upon the
effectiveness of this Amendment, no Termination Event or Potential Termination
Event shall exist.
 
4.2. References to TAA.  Upon the effectiveness of this Amendment, each
reference in the TAA to “this Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import shall mean and be a reference to the TAA as amended hereby,
and each reference to the TAA in any other document, instrument or agreement
executed and/or delivered in connection with the TAA shall mean and be a
reference to the TAA as amended hereby.
 
4.3. Effect on TAA.  Except as specifically amended above, the TAA and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.
 
4.4. No Waiver.  The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Agent or any
Investor under the TAA or any other document, instrument or agreement executed
in connection therewith, nor constitute a waiver of any provision contained
therein, except as specifically set forth herein.
 
4.5. Governing Law.  This Amendment, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the
internal laws of the State of New York (without reference to the conflicts of
law principles thereof other than Section 5-1401 of the New York General
Obligations Law).
 
4.6. Successors and Assigns.  This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
4.7. Headings.  The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.
 
4.8. Counterparts.  This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.
 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 

     
 CVG CAPITAL II LLC, as SPV
 
       
By:  /s/ Lynn P. Freeman
       
Name:  Lynn P. Freeman
       
Title:  President
 

 
 

     
 ASHLAND INC., individually and as Servicer
 
       
By:  /s/ J. Kevin Willis
       
Name:  J. Kevin Willis
       
Title:  Treasurer
 

 

     
 ASHLAND INC., individually and as Originator
 
       
By:  /s/ J. Kevin Willis
       
Name:  J. Kevin Willis
       
Title:  Treasurer
 

 

     
YC SUSI TRUST, as a Conduit Investor and an
Uncommitted Investor
 
       
By:   Bank of America, National Association,
    as Administrative Trustee
                   By:  /s/ William Van Beek        
Name:  William Van Beek
       
Title:  Principal
 

 

     
 LIBERTY STREET FUNDING LLC, as a Conduit
Investor and Uncommitted Investor
 
       
By:  /s/ Jill A. Russo
       
Name:  Jill A. Russo
       
Title:  Vice President
 

 
 

     
BANK OF AMERICA, NATIONAL
ASSOCIATION, as Agent, as a Letter of Credit
Issuer, as a Managing Agent, Administrator and
Committed Investor for the Bank of America
Investor Group
 
       
By:  /s/ William Van Beek
       
Name:  William Van Beek
       
Title:  Principal
       
 
Commitment:  $102,000,000
 

 
 

     
THE BANK OF NOVA SCOTIA, as a Letter of
Credit Issuer and as a Managing Agent,
Administrator and Committed Investor for the
Scotia Investor Group
 
       
By:  /s/ Michael Eden
       
Name:  Michael Eden
       
Title:  Director
       
 
Commitment:  $102,000,000
 

 
                                
     
 


 

Exhibit A


Form of Servicer Report


(See attached)

